Chambers, J.
(concurring) — I respectfully disagree with the majority’s position that there has been no change in the law, but nevertheless concur in the result on the grounds that the Petitioner suffered no prejudice.
Jerrod Stoudmire’s personal restraint petition was submitted in January 1999, over five years after the judgment and sentencing, and is therefore time barred unless it falls under one of the exceptions provided in RCW 10.73.100. An enumerated exception occurs where there has been a significant, intervening, retroactive change in the law:
The time limit specified in RCW 10.73.090 does not apply to a petition or motion that is based solely on one or more of the following grounds:
(6) There has been a significant change in the law, whether substantive or procedural, which is material to the conviction, *268sentence, or other order entered in a criminal or civil proceeding instituted by the state or local government, and either the legislature has expressly provided that the change in the law is to be applied retroactively, or a court, in interpreting a change in the law that lacks express legislative intent regarding retroactive application, determines that sufficient reasons exist to require retroactive application of the changed legal standard.
RCW 10.73.100(6).
This Court has held that “where an intervening opinion has effectively overturned a prior appellate decision that was originally determinative of a material issue, the intervening opinion constitutes a ‘significant change in the law’ for purposes of exemption from procedural bars.” In re Pers. Restraint of Greening, 141 Wn.2d 687, 697, 9 P.3d 206 (2000). However, the Greening court did not address the circumstances here, where the intervening opinion clarified an area of law rather than directly overturning a prior decision.
It is well established that a defendant must be informed of all direct consequences of a plea. See State v. Barton, 93 Wn.2d 301, 305, 609 P.2d 1353 (1980). In 1996, this Court held that mandatory community placement is a direct consequence of a plea and that a defendant must be informed of mandatory placement. State v. Ross, 129 Wn.2d 279, 284, 916 P.2d 405 (1996). Stoudmire relies on Ross to argue that he falls within an exception to the one year time limit.
According to the majority, Ross does not change the law, because no court had previously held that community placement was not a direct consequence. See State v. Olivera-Avila, 89 Wn. App. 313, 321, 949 P.2d 824 (1997). However, prior to Ross, there was no indication in our case law that a defendant could withdraw a plea because he lacked information about the length of community placement. We should not expect an accused to divine the course of our jurisprudence.
*269Although I would hold that this personal restraint petition is not time barred and that Stoudmire should thus have been allowed to withdraw his plea if he could show prejudice, I nevertheless concur with the result reached by the majority. Stoudmire has the burden of establishing a prima facie case of actual prejudice. In re Pers. Restraint of Hews, 99 Wn.2d 80, 88, 660 P.2d 263 (1983). He has not met that burden. The plea documents advised him that there would be at least one year of community placement and that the prosecutor would recommend two years. He acknowledged the prosecutor’s recommendation and did not take exception to it. Therefore, he suffered no prejudice when the sentence imposed carried the precise community placement he could have reasonably expected when he entered his guilty plea. I concur in the result, but reserve judgment on whether, under different facts, a petitioner could establish prejudice.
Madsen, J., concurs with Chambers, J.